Exhibit 10.3
WESTERN GAS HOLDINGS, LLC
AMENDED AND RESTATED EQUITY INCENTIVE PLAN
SECTION 1. Purpose of the Plan and Amendment.
     WHEREAS, the Western Gas Holdings, LLC Equity Incentive Plan (the “Plan”)
was adopted by Western Gas Holdings, LLC, a Delaware limited liability company
(the “Company”) and the general partner of Western Gas Partners, LP, a Delaware
limited partnership (the “Partnership”), effective as of April 2, 2008;
     WHEREAS, the Plan is intended to promote the interests of the Company and
its indirect parent, Anadarko Petroleum Corporation (“Anadarko”), by providing
incentive compensation to key executives of the Company or one of its Affiliates
to encourage superior performance;
     WHEREAS, the Company desires to amend and restate the Plan prior to
December 31, 2008 in order to comply with Internal Revenue Service regulations,
notices and guidelines promulgated under Section 409A of the Internal Revenue
Code of 1986, as amended; and
     WHEREAS, the incentive compensation granted to key executives pursuant to
the Plan is intended to provide such executives with the notional equivalent of
an ownership interest in the Company.
     NOW THEREFORE, the Plan is amended and restated in its entirety to read as
follows:
SECTION 2. Definitions.
     As used in the Plan, the following terms shall have the meanings set forth
below:
     “Affiliate” means, with respect to any Person, any other Person that
directly or indirectly through one or more intermediaries controls, is
controlled by or is under common control with, the Person in question. As used
herein, the term “control” means the possession, direct or indirect, of the
power to direct or cause the direction of the management and policies of a
Person, whether through ownership of voting securities, by contract or
otherwise.
     “Award” means a Unit Appreciation Right, a Unit Value Right and a DER
granted under the Plan.
     “Award Agreement” means the written or electronic agreement by which an
Award shall be evidenced.
     “Board” means the Board of Directors of the Company.
     “Change in Capitalization” means any increase in the aggregate capital
contributions of the members of the Company, any change (including, without
limitation, in the case of a dividend or other distribution in respect of member
interests, a change in value) in the member interests or any exchange of member
interests for a different number or kind of shares of ownership or other
securities of the Company or another entity, by reason of a reclassification,

1



--------------------------------------------------------------------------------



 



recapitalization, merger, consolidation, reorganization, spin-off, split-up,
issuance of warrants or rights, stock dividend, stock split or reverse stock
split, property dividend, or combination or exchange of member interests,
repurchase of member interests, change in corporate structure or otherwise. The
following events shall be considered a Change in Capitalization for the purposes
of this Plan, but shall not represent all scenarios for which a Change in
Capitalization could be deemed to have occurred: (a) the issuance by the Company
or any of its Affiliates of other ownership interests in the Company; (b) the
sale, transfer or dividend/distribution of assets, member interests or other
securities (including Partnership units) representing more than five percent
(5%) of the value of the Company’s total assets as determined at the end of the
most recently completed month, including but not limited to any sale or transfer
by the Company of the Partnership’s general partner interest, the Partnership’s
incentive distribution rights or any Class B units or common units received from
the Partnership as a result of the Company’s election to exercise the incentive
distribution rights reset option under the Partnership Agreement; and (c) an
initial public offering by the Company (or its successor in interest, including
in the event the Company has changed its structure to a corporation or
partnership) which may not otherwise constitute a Change of Control of the
Company.
     “Change of Control” shall mean the occurrence of either of the following
after the effective date of the Plan with respect to either Anadarko or the
Company:
     Change of Control of Anadarko:
     (a) any individual, entity or group (within the meaning of Section 13(d)(3)
or 14(d)(2) of the Exchange Act) (a “Person”) acquires beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of 20% or
more of either (i) the then outstanding shares of common stock of Anadarko (the
“Outstanding Anadarko Common Stock”) or (ii) the combined voting power of the
then outstanding voting securities of Anadarko entitled to vote generally in the
election of directors (the “Outstanding Anadarko Voting Securities”); provided,
however, that for purposes of this subsection (a), the following acquisitions
shall not constitute a Change of Control of Anadarko: (i) any acquisition
directly from Anadarko, (ii) any acquisition by Anadarko, (iii) any acquisition
by any employee benefit plan (or related trust) sponsored or maintained by
Anadarko or any corporation controlled by Anadarko or (iv) any acquisition
pursuant to a transaction which complies with clauses (i), (ii) and (iii) of
subsection (c) of this definition; or
     (b) individuals who, as of the effective date of the Plan, constitute the
Anadarko Board of Directors (the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Anadarko Board of Directors; provided,
however, that any individual becoming a director subsequent to the effective
date of the Plan whose election, or nomination for election by Anadarko’s
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Anadarko Board of Directors;
or
     (c) consummation by Anadarko of a reorganization, merger or consolidation
or sale

2



--------------------------------------------------------------------------------



 



or other disposition of all or substantially all of the assets of Anadarko or
the acquisition of assets of another entity (a “Business Combination”), in each
case, unless, following such Business Combination, (i) all or substantially all
of the individuals and entities who were the beneficial owners, respectively, of
the Outstanding Anadarko Common Stock and Outstanding Anadarko Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 60% of, respectively, the then outstanding shares of
common stock and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the corporation resulting from such Business Combination (including,
without limitation, a corporation which as a result of such transaction owns
Anadarko or all or substantially all of Anadarko’s assets either directly or
through one or more subsidiaries) in substantially the same proportions as their
ownership, immediately prior to such Business Combination of the Outstanding
Anadarko Common Stock and Outstanding Anadarko Voting Securities, as the case
may be, (ii) no person (excluding any employee benefit plan (or related trust)
of Anadarko or such corporation resulting from such Business Combination)
beneficially own, directly or indirectly, 20% or more of, respectively, the then
outstanding shares of common stock of the corporation resulting from such
Business Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination, and (iii) at least a majority of the members
of the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Anadarko Board of Directors,
providing for such Business Combination; or
     (d) approval by the stockholders of Anadarko of a complete liquidation or
dissolution of Anadarko.
     While an Award granted under this Plan is not expected or intended to
constitute deferred compensation within the meaning of Section 409A, if an Award
does constitute deferred compensation, the definition of “Change of Control”
shall mean a change in the ownership or effective control of Anadarko, or in the
ownership of a substantial portion of the assets of Anadarko as defined in
Section 409A, but only to the extent inconsistent with the above definition, and
only to the minimum extent necessary to comply with Section 409A, as determined
by the Committee.
     Change of Control of the Company:
     (a) any “person” or “group” within the meaning of those terms as used in
Sections 13(d) and 14(d)(2) of the Exchange Act, other than an Affiliate of the
Company, shall become the beneficial owner, by way of merger, consolidation,
recapitalization, reorganization or otherwise, of 50% or more of the combined
voting power of the equity interests in the Company;
     (b) the members of the Company approve, in one or a series of transactions,
a plan of complete liquidation of the Company; or
     (c) the sale or other disposition by the Company of all or substantially
all of its assets in one or more transactions to any Person other than an
Affiliate of the Company.

3



--------------------------------------------------------------------------------



 



     While an Award granted this Plan is not intended or expected to constitute
deferred compensation within the meaning of Section 409A, if an Award does
constitute deferred compensation, the definition of “Change of Control” shall
mean a change in the ownership or effective control of the Company, or in the
ownership of a substantial portion of the assets of the Company as defined in
Section 409A, but only to the extent inconsistent with the above definition, and
only to the minimum extent necessary to comply with Section 409A, as determined
by the Committee.
     “Committee” means the Board or a committee of the Board appointed to
administer the Plan.
     “DCF Valuation” means the aggregate dollar value derived by applying a
discounted cash flow methodology to all cash flows inuring to the Company’s
benefit, including but not limited to the cash flow related to assets owned by
the Company related to the Partnership (including but not limited to all
incentive distribution rights (“IDRs”), general partner units, common units,
subordinated units, and Class B units (if any)), calculated according to the
following general description, but in any case subject to the sole discretion
and determination of the Committee:
     (a) Cash available for distribution to all unitholders of the Partnership
in the current (or most recent) quarter will be multiplied by 4.0 to arrive at
an annualized distribution amount. Contractual IDR payments from the Partnership
(with splits determined assuming the calculated annualized distribution above)
will be calculated and applied to determine the relative general partner and
limited partner dollar payout amounts from such annualized distribution; and
     (b) Expected annual distributions to all unitholders of the Partnership for
each of the next four years will then be calculated by using the annualized
growth rate in the distribution from the prior year, determined by comparing the
annualized distribution calculated in clause (a) above to the actual
distribution paid in the prior year; and
     (c) Expected IDR payments from the Partnership in each of the next four
years (with splits determined by the amount of such future expected
distributions) will be calculated and applied to determine the relative general
partner and limited partner dollar payout amounts from such future expected
distributions; and
     (d) A terminal value will be calculated as of the fourth year based on the
expected cash payout to the general partner in year 4, multiplied by a number to
be determined by the Committee at the time of calculation, and a discount rate
to be determined by the Committee at the time of calculation; and
     (e) The present value of all of the cash flows determined in the above
paragraphs will be determined, utilizing a discount rate to be determined by the
Committee at the time of calculation.
     Any growth rate or discount rate used to determine the DCF Valuation shall
comply with the reasonableness requirements of Treasury Regulation §
1.409A-1(b)(5).
     “DER” means a distribution equivalent right which, upon the occurrence of a
DER Payment Event, entitles the Participant to receive an amount of cash equal
to the Value of a DER

4



--------------------------------------------------------------------------------



 



payable at the time specified in an Award Agreement.
     “DER Payment Event” shall have the meaning specified in an Award Agreement.
     “Determined Value” means, as of any relevant date, the then-current value
of the Company as determined by the Committee; provided that, (a) prior to an
initial public offering by the Company, such value shall equal (i) the DCF
Valuation amount, plus (ii) any other value related to any other assets of the
Company, which value has not otherwise been captured by the DCF Valuation
methodology, less (iii) indebtedness of the Company, if any, and (b) on or after
the closing of an initial public offering of the Company such value shall equal
the aggregate equity value of the Company as determined using the market price
of the Company’s equity securities.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     “Executive” means an executive officer of the Company or an Affiliate
thereof.
     “Expiration Date” means the Expiration Date specified in an Award
Agreement.
     “Fundamental Change” means: (a) the Company ceases to be the general
partner of the Partnership or transfers all or any portion of its general
partner interest or any units reflecting such interest; or (b) the Company
ceases to hold the IDRs (or any Class B units or common units received from the
Partnership in exchange for IDRs).
     “Grant Date” means the Grant Date specified in an Award Agreement.
     “Participant” means an Executive granted an Award under this Plan.
     “Person” means an individual, corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
governmental agency or political subdivision thereof or other entity.
     “Payment Event” shall have the meaning specified in an Award Agreement
     “Permanent Value Impairment” shall occur if, in the Committee’s good faith
determination, there has been a material adverse change (i) with respect to the
Partnership’s long-term growth projections, (ii) resulting in a determination
that an initial public offering by the Company is no longer expected to occur,
or (iii) with respect to any other events expected to result in a continuing
long-term reduction in the value of the Company. For the avoidance of doubt,
adverse changes resulting from market conditions occurring from time to time, or
short-term or temporary changes in the operating or financial results of the
Partnership, will not constitute a Permanent Value Impairment.
     “Plan” has the meaning set forth in the first paragraph hereof and includes
all provisions of any Award Agreement evidencing an Award issued to a
Participant.
     “Rule 16b-3” means Rule 16b-3 promulgated by the SEC under the Exchange Act
or any successor rule or regulation thereto as in effect from time to time.

5



--------------------------------------------------------------------------------



 



     “SEC” means the Securities and Exchange Commission, or any successor
thereto.
     “Section 409A” means Section 409A of the Internal Revenue Code of 1986, as
amended, and regulations promulgated thereunder and applicable Internal Revenue
Service notices and guidelines.
     “Unforeseeable Emergency” has the meaning set forth in Section 409A. The
determination of an event as an Unforeseeable Emergency shall be made by the
Committee, at its sole discretion; provided however, the Committee shall comply
with the requirements of Section 409A in coming to such determination.
     “Unit Appreciation Right” means a notional unit granted under the Plan
which, upon exercise by a Participant, entitles the Participant to receive an
amount of cash equal to the Value of a Unit Appreciation Right, payable at the
time specified in an Award Agreement.
     “Unit Appreciation Right Exercise Price” means the dollar value specified
in an Award Agreement but in no event less than the fair value of the notional
unit on the Grant Date.
     “Unit Appreciation Right Payment Event” shall have the meaning specified in
an Award Agreement.
     “Unit Appreciation Right Vesting Event” shall have the meaning specified in
an Award Agreement.
     “Unit Value Right” means a notional unit granted under the Plan which, upon
the vesting of such Unit Value Right, entitles the Participant to receive an
amount of cash equal to the Value of a Unit Value Right payable at the time
specified in an Award Agreement.
     “Unit Value Right Payment Event” shall have the meaning specified in an
Award Agreement.
     “Value of a DER” means a dollar amount equal to the amount derived by
dividing (i) the value of the dividends or other distributions made by the
Company to its member(s) from the Grant Date of such DER through the DER Payment
Event (other than the value of any dividends or other distributions made by the
Company that result in a Change of Capitalization or a Fundamental Change) by
(ii) one million (1,000,000).
     “Value of a Unit Appreciation Right” means a dollar amount equal to the
excess of (i) an amount calculated by dividing (a) the then-current Determined
Value as of the Unit Appreciation Right Payment Event by (b) one million
(1,000,000), over (ii) the Unit Appreciation Right Exercise Price.
     “Value of a Unit Value Right” means a dollar amount equal to the lesser of:
(i) the dollar value specified in an Award Agreement; or (ii) if a Permanent
Value Impairment has occurred, the dollar value calculated by dividing (a) the
Determined Value as of the Unit Value Right Payment Event by (b) one million
(1,000,000).

6



--------------------------------------------------------------------------------



 



SECTION 3. Administration.
     The Plan shall be administered by the Committee. A majority of the
Committee shall constitute a quorum, and the acts of the members of the
Committee who are present at any meeting thereof at which a quorum is present,
or acts unanimously approved by the members of the Committee in writing, shall
be the acts of the Committee. Subject to the terms of the Plan and applicable
law, and in addition to other express powers and authorizations conferred on the
Committee by the Plan, the Committee shall have full power and authority to:
(i) designate Participants; (ii) determine the number of Unit Appreciation
Rights, Unit Value Rights and DERs to be covered by Awards; (iii) determine the
terms and conditions of any Award; (iv) interpret and administer the Plan and
any instrument or agreement relating to a grant made under the Plan;
(v) establish, amend, suspend, or waive such rules and regulations and appoint
such agents as it shall deem appropriate for the proper administration of the
Plan; and (vi) make any other determination and take any other action that the
Committee deems necessary or desirable for the administration of the Plan.
Subject to Section 7 of the Plan, the Committee may correct any defect or supply
any omission or reconcile any inconsistency in the Plan or an Award Agreement in
such manner and to such extent as the Committee deems necessary or appropriate.
Unless otherwise expressly provided in the Plan, all designations,
determinations, interpretations, and other decisions under or with respect to
the Plan or any Award shall be within the sole discretion of the Committee, may
be made at any time and shall be final, conclusive, and binding upon all
Persons, including the Company, the Partnership, any Affiliate, any Participant,
and any beneficiary of any Award. The determinations of the Committee will be
made in such a manner that will ensure that no Award granted under this Plan
will constitute deferred compensation within the meaning of Section 409A. In the
event an Award does constitute deferred compensation, the terms of this Plan
shall operate or be construed to cause such Award to comply with Section 409A,
but only to the extent necessary to comply with Section 409A, as determined by
the Committee.
          SECTION 4. Unit Appreciation Rights, Unit Value Rights and DERs.
     (a) Limits on Unit Appreciation Rights, Unit Value Rights and DERs Granted.
Subject to adjustment as provided in Section 4(b), the number of Unit
Appreciation Rights and Unit Value Rights and DERs that may be granted under the
Plan is one hundred thousand (100,000) Unit Appreciation Rights, one hundred
thousand (100,000) Unit Value Rights and one hundred thousand (100,000) DERs.
However, if any Award is forfeited, cancelled or otherwise terminates or expires
without payment, the Unit Appreciation Rights, the Unit Value Rights and the
DERs that are the subject of such Award shall again be available for grants
under other Awards.
     (b) Adjustments.
          (i) In the event of a Change in Capitalization, the Committee shall,
in such manner as it may deem equitable in preventing the valuation dilution or
enlargement of the potential benefits intended to be provided with respect to
all Awards granted under this Plan, adjust the number of Unit Appreciation
Rights, Unit Value Rights and DERs (or other securities or property) with
respect to which Awards are then outstanding and Awards that may be granted in
the future. No adjustments may be made under this Section (absent the written
consent of the

7



--------------------------------------------------------------------------------



 



Participant) that would, in any respect, reduce the value of any Participant’s
Award.
          (ii) In the event of a Fundamental Change, the Committee shall, in
such manner as it may deem equitable to prevent the substantial dilution of
benefits intended to be provided with respect to all Awards granted under this
Plan, take all available action to preserve such benefits, including, to the
extent possible, by replacing Awards under this Plan with similar awards at
Affiliates of the Company that have succeeded the Company as a result of the
Fundamental Change; provided, however, that any such action shall comply with
Section 409A.
          (iii) Thirty (30) days prior to a Change of Capitalization or a
Fundamental Change, the Company shall provide written notice by certified mail,
return receipt requested (or the equivalent thereof) to each Participant that
holds a vested Unit Appreciation Right of such Change of Capitalization or
Fundamental Change.
SECTION 5. Eligibility.
     Any Executive who performs services for the benefit of the Company shall be
eligible to be granted an Award under the Plan by the Committee.
SECTION 6. Awards.
     (a) Grant of Unit Appreciation Rights, Unit Value Rights and DERs. The
Committee shall have the authority to determine the Executives to whom Unit
Appreciation Rights, Unit Value Rights and DERs shall be granted and the number
of Unit Appreciation Rights, Unit Value Rights and DERs to be granted to each
such Participant. Awards may, in the discretion of the Committee, be granted
either alone or in addition to or in tandem with any award granted under any
other plan of the Company or any of its Affiliates. Any Award of Unit
Appreciation Rights must be matched with a corresponding amount of Unit Value
Rights and DERs.
     (b) Restrictions. The Committee shall have the authority to determine the
time period over which the Unit Appreciation Rights, Unit Value Rights and DERs
shall be restricted and/or the conditions (including but not limited to any
performance metrics), if any, under which the Unit Appreciation Rights, Unit
Value Rights and DERs may become unrestricted or forfeited.
     (c) Term of Awards. The term of each Award shall be for such period as may
be determined by the Committee, up to a maximum period of ten years.
     (d) Consideration for Grants. Awards may be granted for such consideration
(including services) as the Committee determines.
     (e) Vesting. A Participant’s rights to Unit Appreciation Rights, Unit Value
Rights and DERs received pursuant to an Award shall vest in accordance with the
terms of an Award Agreement. Unit Appreciation Rights, Unit Value Rights and
DERs that have vested pursuant to the terms of an Award Agreement shall not be
subject to forfeiture by the Participant, unless otherwise set forth in such
Award Agreement.
     (f) Payment of Awards. Award payments shall be made in the form of a lump
sum cash payment to a Participant in an amount equal to the Value of a Unit
Appreciation Right for

8



--------------------------------------------------------------------------------



 



each Unit Appreciation Right, plus the Value of a Unit Value Right for each Unit
Value Right, plus the Value of a DER for each DER, less applicable withholding
taxes as provided in Section 8(c). Such payment(s) shall be made within the time
period described in an Award Agreement.
     (g) Forfeitures. Except as otherwise provided in the terms of an Award
Agreement, all of a Participant’s Unit Appreciation Rights, Unit Value Rights
and DERs that have not vested shall be forfeited upon the termination a
Participant’s employment with Anadarko and its Affiliates. The Committee may, in
its discretion, waive in whole or in part such forfeiture with respect to a
Participant’s Award(s).
SECTION 7. Amendment and Termination.
     Except to the extent prohibited by applicable law:
     (a) Amendments to the Plan. Subject to Section 7(b) below, the Board or
Committee may amend, alter, suspend, discontinue, or terminate the Plan in any
manner, including increasing the number of Unit Appreciation Rights, Unit Value
Rights and DERs available for Awards under the Plan, without the consent of any
Participant, other holder or beneficiary of an Award, or any other Person.
     (b) Amendments to Awards. The Committee may waive any conditions or rights
under, amend any terms of, or alter any Award theretofore granted, provided no
change in any Award shall materially reduce the benefit to a Participant without
the consent of such Participant.
     (c) Actions Upon the Occurrence of Certain Events. Upon the occurrence of
any change in applicable law or regulation affecting the Plan or Awards
thereunder, or any change in accounting principles materially affecting the
financial statements of the Company, the Committee, in its sole discretion and
on such terms and conditions as it deems appropriate, shall take any and all
such action as necessary to prevent dilution or enlargement of the benefits or
potential benefits intended to be conferred under the Plan or an outstanding
Award; provided, however, that such actions shall not reduce the benefits or
potential benefits to be realized by a Participant without the express written
consent of such Participant (unless such actions were specifically required by
applicable law).
SECTION 8. General Provisions.
     (a) Limits on Transfer of Awards. No Award and no right under any such
Award may be assigned, alienated, pledged, attached, sold or otherwise
transferred or encumbered by a Participant other than by will or the laws of
descent and distribution, other than a sale or disposition to the Company,
Anadarko or any Affiliate.
     (b) No Rights to Award. No Person shall have any claim to be granted any
Award under the Plan, and there is no obligation for uniformity of treatment of
Participants. The terms and conditions of Awards need not be the same with
respect to each Participant.
     (c) Tax Withholding. The Company shall withhold from any payments made to
an Executive pursuant to an Award any applicable taxes payable in respect of the
grant of the Award, the lapse of restrictions thereon, or any payment made under
the Award and shall take

9



--------------------------------------------------------------------------------



 



such other action as may be necessary in the opinion of the Company to satisfy
its withholding obligations for the payment of such taxes.
     (d) No Right to Employment. The grant of an Award shall not be construed as
giving a Participant the right to be retained in the employ of the Company,
Anadarko or any Affiliate.
     (e) Governing Law. The validity, construction, and effect of the Plan and
any rules and regulations relating to the Plan shall be determined in accordance
with the laws of the State of Texas without regard to its conflict of laws
principles.
     (f) Severability. If any provision of the Plan or any Award is or becomes
or is deemed to be invalid, illegal, or unenforceable in any jurisdiction or as
to any Person or Award, or would disqualify the Plan or any Award under any law
deemed applicable by the Committee, such provision shall be construed or deemed
amended to conform to the applicable law, or if it cannot be construed or deemed
amended without, in the determination of the Committee, materially altering the
intent of the Plan or the Award, such provision shall be stricken as to such
jurisdiction, Person or Award and the remainder of the Plan and any such Award
shall remain in full force and effect.
     (g) Other Laws. The Committee may refuse to pay any consideration under an
Award if, in its sole discretion, it determines that the payment of such
consideration might violate any applicable law or regulation, the rules of the
principal securities exchange on which any applicable Company securities are
then traded, or entitle the Company or an Affiliate to recover the same under
Section 16(b) of the Exchange Act, if applicable.
     (h) No Trust or Fund Created. Neither the Plan nor any Award shall create
or be construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company and a Participant or any other Person. To the
extent that any Person acquires a right to receive payments from the Company
pursuant to an Award, such right shall be no greater than the right of any
general unsecured creditor of the Company or any participating Affiliate.
     (i) Headings. Headings are given to the Sections and subsections of the
Plan solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
the Plan or any provision thereof.
     (j) Facility Payment. Any amounts payable hereunder to any person under
legal disability or who, in the judgment of the Committee, is unable to manage
properly his financial affairs, may be paid to the legal representative of such
person, or may be applied for the benefit of such person in any manner that the
Committee may select, and the Company shall be relieved of any further liability
for payment of such amounts.
     (k) Gender and Number. Words in the masculine gender shall include the
feminine gender, the plural shall include the singular and the singular shall
include the plural.
     (l) Compliance with Section 409A. Nothing in the Plan or any Award
Agreement shall operate or be construed to cause an Award granted under this
Plan to constitute deferred compensation within the meaning of Section 409A. In
the event an Award does constitute deferred compensation, the applicable
provisions of Section 409A are hereby incorporated by

10



--------------------------------------------------------------------------------



 



reference and shall control over any Plan or Award Agreement provision in
conflict therewith.
SECTION 9. Term of the Plan.
     The Plan shall be effective on the date of its approval by the Board and
shall continue until the earlier of (a) the date terminated by the Board or
Committee or (b) all Unit Appreciation Rights, Unit Value Rights and DERs
available under the Plan have been paid to Participants. Unless otherwise
expressly provided in the Plan or in an applicable Award Agreement, however, any
Award granted prior to such termination, and the authority of the Committee to
amend, alter, adjust, suspend, discontinue, or terminate any such Award or to
waive any conditions or rights under such Award, shall extend beyond such
termination date.
[signature page follows]

11



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused the Plan to be executed on
December 19, 2008, to be effective as of April 2, 2008.

              WESTERN GAS HOLDINGS, LLC
 
       
 
  By:   /s/ Robert G. Gwin
 
       
 
  Name:   Robert G. Gwin
 
  Title:   President and Chief Executive Officer

12